Citation Nr: 1450760	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-41 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and major depressive disorder, claimed as secondary to his service-connected back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from June 29 to August 13, 1974 (one month and 15 days).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a hearing before the Board in May 2014.  A transcript of that hearing has been associated with the claims file.  

Although the Veteran has two separate claims addressing two specific psychiatric diagnoses (depression and schizophrenia), the Board has recharacterized the issues as a single claim for an acquired psychiatric disability, generally.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although a Veteran may only seek service connection for a given psychiatric disorder, the Veteran's claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed).

The issue of entitlement to service connection for an acquired psychiatric disability, to include as secondary to a service-connected back disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was most recently denied in a January 1984 Board decision; the Veteran did not appeal the issue to the Court of Appeals for Veterans Claims.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disability has been received since the January 1984 Board decision.


CONCLUSIONS OF LAW

1.  The January 1984 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).  

2.  New and material evidence has been received since the January 1984 denial of service connection for a psychiatric disability to reopen the claim.  38 U.S.C.A. §§ 1110, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants reopening entitlement to service connection for a psychiatric disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding that issue.

The Veteran seeks to reopen a claim of entitlement to service connection for a psychiatric disability.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for a psychiatric disability was originally denied in January 1983.  The Veteran filed a timely notice of disagreement regarding that decision, a statement of the case was issued, and a timely substantive appeal was filed.  The Board then denied service connection for a psychiatric disability in a January 1984 decision, which is final.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

Since the prior final decision in January 1984, VA has received additional evidence, including evidence of a current diagnosis of psychiatric disabilities, lay statements asserting a causal link, as well as an increase in the disability from which the Veteran has claimed secondary service-connection.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a psychiatric disability.


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a psychiatric disability is reopened.



REMAND

The Veteran attended a VA examination in May 2011 regarding his psychiatric disabilities.  The examiner provided an examination, diagnosed major depressive disorder and schizophrenia, and offered a nexus opinion, but did not provide any opinion regarding whether the Veteran's psychiatric disabilities were aggravated by the Veteran's service-connected back disability.  In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Therefore, the issue must be remanded to obtain an addendum opinion regarding the etiology of the Veteran's psychiatric disability, specifically any relationship to the Veterans' service-connected back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should obtain and associate with the claims file all outstanding VA treatment records, specifically those dated from September 30, 2013 to the present.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, return the claims file to the May 2011 VA examiner.  If the examiner is not available, then schedule the Veteran for a VA examination regarding his psychiatric disabilities.  The examiner should review the claims file and address the following questions:

a.)  Is it at least as likely as not that the Veteran's diagnosed psychiatric disabilities, to include depression and schizophrenia had its onset during service?  The examiner should specifically address the Veteran's service treatment records showing a session of counseling.  

b.)   Is it at least as likely as not that the Veteran's diagnosed psychiatric disabilities are causally or etiologically related to his service-connected degenerative disc disease and lower extremity radiculopathy?

c.)  Is it at least as likely as not that the Veteran's diagnosed psychiatric disabilities are aggravated by (permanently worsened by) his service-connected degenerative disc disease and lower extremity radiculopathy?  The examiner should specifically comment on the July and August 1982 records noting increased symptoms secondary to the back.  

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.

4.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


